DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Claim Objections
Applicant is advised that should Claim 11 be found allowable, Claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 and 11 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “t0” and “t1” recited in (b)(i) of Claim 1.  For the purposes of further examination, Claim 1 will be interpreted as setting forth a time in minutes t0 and ending at a time in minutes t1.
Given that Claim 1 is directed to a process for preparing a polyether polyol, it is unclear how “the” polyether polyol itself is provided in the first step of the process (a).  For the purposes of further examination, the polyether polyol provided in step (a) will be interpreted as a polyether polyol obtainable by said process for preparing a polyol.
There is a lack of antecedent basis for “the” one or more methylene groups recited in Claim 14. For the purposes of further examination, Claim 1 will be interpreted as simply setting forth one or more methylene groups are replaced by an oxygen or sulfur atom.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent Claim 1 sets forth R1 – R4 are independently selected from H, C1-C12-alkyl, and phenyl.  Dependent Claim 14 sets forth the C1-12 alkyl groups may be replaced with an oxygen or sulfur atom, which are not groups within the original scope of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 11 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0230581 to Klescewski et al. in view of WO 2004/029131 to Harre et al.  For the purposes of examination, citations for Harre et al. are taken from the machine translation of the document obtained from the European Patent Office in September 2021.
Regarding Claims 1, 2, 6, 13 – 17, 20, and 21.  Klescewski et al. teaches a process for preparing a polyether polyol comprising:
continuously feeding into a reactor which contains a mixture of a double metal cyanide (DMC) catalyst and a polyol(oxyalkylene polyol) or polyether polyol obtainable by the disclosed process:
a mixture comprising ethylene oxide;
a substituted alkylene oxide corresponding to the instantly claimed formula; and
a starter compound having a hydroxyl functionality of from 1.0 to 8.0 (Paragraphs 0015 – 0019).  
The alkylene oxide component comprises 73 to 80 parts by weight ethylene oxide and 20 to 27 parts by weight of the substituted alkylene oxide (Paragraph 0016).
Klescewski et al. does not expressly quantify the ethylene oxide concentration in the reactor relative to the total weight of the reactor contents.  However, differences in concentration or temperature generally will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Secondary reference Harre et al. additionally discloses the concept of minimizing the content of free alkylene oxide content during the course of the reaction to levels particularly preferably below 0.5% by weight, based on the total amount of starting materials and reaction products in the reactor (Page 3, Lines 92 - 97), which may be alternatively expressed as 5,000 ppmw alkylene oxide based on the total amount of starting materials and reaction products in the reactor.  Harre et al. further teaches the content of free alkylene oxide – which would include ethylene oxide - is controlled by parameters including metering rate (Page 2, Line 78 – Page 3, Line 81).  Klescewski et al. and Harre et al. are analogous art as they are from the same field of endeavor, namely methods of making polyether polyols employing DMC catalysts.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the metering rate, i.e. the time-averaged concentration (C2) at which the ethylene oxide is continuously fed, to minimize the amount of free alkylene oxide in the reactor of Klescewski et al. in light of Harre et al.  The motivation would have been that Harre et al. teaches low amounts of free alkylene oxide in the reactor provides advantages including polyols with a narrow molecular weight distribution (Page 2, Line 72 – Page 3, Line 97), which would be provide advantages such as product with well-balanced physical properties.  Harre et al. also expresses a preference for free alkylene oxide contents at the lower end of the disclosed ranges (see Page 4, Lines 154 – 161), which would be expected to be correlated with comparatively lower metering rates (C2) of ethylene oxide.
Regarding Claim 3.  Klescewski et al. teaches the process of Claim 1 wherein a polyether polyol obtainable by the disclosed process may be provided initially in the reactor (Paragraphs 0015 – 0019).  The polyols obtained by the process have OH numbers of 15 to 120 mgKOH/g and functionalities of from 2.2 to 6.0 (Paragraph 0040); using these values, the polyols obtained by the process can be calculated to have molecular weights in the range of roughly 1029 – 22,440 g/mol.  When such polyethers are used to prepare a further polyether, they can be calculated to constitute roughly at least 4.5 weight percent and less than 100 weight of the total weight of the final product.
Regarding Claims 4, 11, and 18.  Klescewski et al. teaches the process of Claim 1 wherein the substituted alkylene oxide is preferably propylene oxide (Paragraph 0035).
Regarding Claim 5.  Klescewski et al. teaches the process of Claim 1 wherein the ratio of ethylene oxide and substituted alkylene oxide may be increased during said process (Paragraph 0036), which necessarily comprises increasing the feed rate during a continuous process.
Regarding Claims 12 and 19.  Klescewski et al. teaches the process of Claim 1 ratio of ethylene oxide and substituted alkylene oxide may be varied during said process (Paragraph 0036), which would include embodiments in which the ethylene oxide is increased in an initial part of the process.


Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that Harre et al. limits the amount of free alkylene oxide in the reactor during the reaction, instead of teaching the instantly claimed time-average concentration (C2) over which ethylene oxide is continuously fed.  However, as discussed in the rejection of Claim 1 under 35 U.S.C. 103, However, differences in concentration or temperature generally will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Secondary reference Harre et al. additionally discloses the concept of minimizing the content of free alkylene oxide content during the course of the reaction to levels particularly preferably below 0.5% by weight, based on the total amount of starting materials and reaction products in the reactor (Page 3, Lines 92 - 97), which may be alternatively expressed as 5,000 ppmw alkylene oxide based on the total amount of starting materials and reaction products in the reactor.  Harre et al. further teaches the content of free alkylene oxide – which would include ethylene oxide - is controlled by parameters including metering rate (Page 2, Line 78 – Page 3, Line 81).  Klescewski et al. and Harre et al. are analogous art as they are from the same field of endeavor, namely methods of making polyether polyols employing DMC catalysts.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the metering rate, i.e. the time-averaged concentration (C2) at which the ethylene oxide is continuously fed, to minimize the amount of free alkylene oxide in the reactor of Klescewski et al. in light of Harre et al.  The motivation would have been that Harre et al. teaches low amounts of free alkylene oxide in the reactor provides advantages including polyols with a narrow molecular weight distribution (Page 2, Line 72 – Page 3, Line 97), which would be provide advantages such as product with well-balanced physical properties.  Harre et al. also expresses a preference for free alkylene oxide contents at the lower end of the disclosed ranges (see Page 4, Lines 154 – 161), which would be expected to be correlated with comparatively lower metering rates (C2) of ethylene oxide.
B) Applicant argues that Harre et al. specifically limits the amount of free alkylene oxide in the reactor to produce polyether alcohols that have low contents of very high molecular weight fractions, whereas the instant application teaches polyether polyols having high molecular weights.  However, the cited page of the instant application teaches polyether polyols having molecular weights of 3,000 to 6,000.  The average molecular weights of the polyols produced in the examples of Harre et al. have molecular weights around 3,000 (see Table in original disclosure), i.e. they also have what are considered high molecular weights in accordance with the instant application.  Additionally, the disclosure of Harre et al. of avoiding high molecular weights is specifically with regard to “very high molecular weight fractions” (Page 2, Lines 72 – 73), which are understood to mean fractions which are more than 3 times the average molecular weight (Mw) of the polyether alcohol (Page 9, Lines 357 – 360).  Thus, Harre et al. is not attempting to avoid preparing high average molecular weight polyols but rather to avoid preparing polyols containing significant fractions of molecular weights which are much higher than the average molecular weight of these polyols.
C) Applicant argues that Harre et al. only limits the amount of ethylene oxide when adding the final 10% by weight thereof.  However, it has been held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. (MPEP 2143(I))  Harre et al. teaches “the amount of free alkylene oxide in the reactor during the reaction, at least when adding the last 10% by weight of the ethylene oxide, based on the total amount of alkylene oxide is less than or equal to” [emphasis added] on page 3.  The use of “at least” implies a minimum quantity but does not constitute a teaching away from the minimization of free alkylene oxide in the reactor prior to adding the final 10% by weight of alkylene oxide.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764